

115 S3000 IS: Patient Advocacy Transparency Act
U.S. Senate
2018-06-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 3000IN THE SENATE OF THE UNITED STATESJune 6, 2018Mrs. McCaskill introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend title XI of the Social Security Act to make improvements to the transparency report
			 requirements under section 1128G of such Act.
	
 1.Short titleThis Act may be cited as the Patient Advocacy Transparency Act.
		2.Inclusion of certain information regarding payments to certain organizations in transparency
			 reports
 (a)InformationSection 1128G(a)(1)(A)(vi) of the Social Security Act (42 U.S.C. 1320a–7h(a)(1)(A)(vi)) is amended— (1)in subclause (XIV), by striking grant; or and inserting grant, including an education grant or capacity building grant;;
 (2)by redesignating subclause (XV) as subclause (XVIII); and (3)by inserting after subclause (XIV) the following new subclauses:
					
 (XV)fundraising event sponsorship; (XVI)meeting or conference expenses that are not otherwise included in another subclause of this clause;
 (XVII)funding of marketing, public relations activities, placement on television programs or internet websites, or social media support; or.
 (b)Covered recipientSection 1128G(e)(6)(A) of the Social Security Act (42 U.S.C. 1320a–7h(e)(6)(A)) is amended by adding at the end the following new clauses:
				
 (iii)A professional society of health care providers or pharmacists. (iv)A patient advocacy organization, consumer advocacy organization, voluntary health agency, or a coalition of such organizations, including a disease-specific advocacy organization.
 (v)A patient education organization. (vi)A provider of continuing education, including a medical education or communications company.
 (vii)A clinical trial organization. (viii)An education accreditation organization.
 (ix)A co-pay assistance organization or other organization providing financial assistance to patients. (x)A foundation established by an entity described in any of clauses (iii) through (ix)..
 (c)Effective dateThe amendments made by this section shall apply with respect to information required to be submitted under section 1128G of the Social Security Act (42 U.S.C. 1320a–7h) on the 90th day of each calendar year beginning with 2023.